UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 Or x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………… For the transition period from to Commission File number: 000-23288 SILICOM LTD. (Exact name of Registrant as specified in its charter and as translated into English) ISRAEL (Jurisdiction of incorporation or organization) 8 Hanagar Street, Kfar Sava 4442537, Israel (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b) of the Act: None None Title of each class Name of each exchange on which registered Ordinary Shares, NIS 0.01 nominal value per share NASDAQ GLOBAL MARKET Securities registered or to be registered pursuant to Section12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. YesoNox Note—Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this fling: US GAAP x International Financial Reporting Standards as issued by theInternational Accounting Standards Boardo Other o If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17oItem 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNoo This annual report on Form 20-F includes certain “forward-looking” statements within the meaning of Section 21E of the Securities Exchange Act of 1934. The use of the words “projects,” “expects,” “may,” “plans” or “intends”, or words of similar import, identifies a statement as “forward-looking.” There can be no assurance, however, that actual results will not differ materially from our expectations or projections. Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties relating to our business described in this report at Item 3 titled “Risk Factors.” As used herein or any in any document incorporated by reference hereto, the “Company”, “Silicom Ltd.”, “Silicom”, “Registrant”, “we”, “us”, or “our” refers to Silicom Ltd. and its subsidiary. We have prepared our consolidated financial statements in United States dollars and in accordance with accounting principles generally accepted in the United States. All references herein to “dollars” or “$” are to United States dollars, and all references to “Shekels” or “NIS” are to New Israeli Shekels. 1 Table of Contents PART I. 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3.KEY INFORMATION 6 Selected Financial Data 6 Risk Factors 9 ITEM 4.INFORMATION ON THE COMPANY. 23 History and Development of the Company 23 Business Overview 25 Organizational Structure 35 Property, Plant and Equipment 36 ITEM 4A. UNRESOLVED STAFF COMMENTS 36 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS 36 Critical Accounting Policies 37 Recently Enacted Accounting Pronouncements Not Yet Adopted 40 Operating Results 40 Liquidity and Capital Resources 43 Research and development, patents and licenses, etc. 44 Trend Information 46 Off-Balance Sheet Arrangements 48 Tabular disclosure of contractual obligations 49 ITEM 6.DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 49 Directors and Senior Management 49 Compensation 52 Board Practices 53 Employees 62 Share Ownership 64 2 ITEM 7.MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 64 Major Shareholders 64 Related Party Transactions 66 ITEM 8. FINANCIAL INFORMATION 69 ITEM 9. THE OFFER AND LISTING 70 Markets and Share Price History 70 ITEM 10.ADDITIONAL INFORMATION 72 Memorandum and Articles of Association 72 NASD Marketplace Rules and Home Country Practices 81 Material Contracts 82 Exchange Controls 82 Taxation 82 Documents on Display 95 ITEM 11.QUANTITATIVE AND QUALITATIVE DISCLOSURESABOUT MARKET RISK 96 Interest Rate Risk 96 Foreign Currency Exchange Risk 97 ITEM 12.DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 98 PART II. 98 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES ANDDELINQUENCIES 98 ITEM 14.MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 98 ITEM 15. CONTROLS AND PROCEDURES. 99 Disclosure Controls and Procedures 99 Management's Annual Report on Internal Control over FinancialReporting 99 Inherent Limitations on Effectiveness of Controls 99 Changes in Internal Control over Financial Reporting ITEM 15T. CONTROLS AND PROCEDURES ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 3 ITEM 16B. CODE OF ETHICS ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUERAND AFFILIATED PURCHASERS ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYINGACCOUNTANT ITEM 16G. CORPORATE GOVERNANCE ITEM 16H. MINE SAFETY DISCLOSURE PART III. ITEM 17.FINANCIAL STATEMENTS ITEM 18.FINANCIAL STATEMENTS ITEM 19.EXHIBITS 4 Part I. Item 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable. Item 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. Item 3.KEY INFORMATION A.Selected Financial Data The selected data presented below under the captions “Consolidated Statements of Operations Data” and “Consolidated Balance Sheets Data” for and as of the end of each of the years in the five-year period ended December 31, 2012, are derived from our audited consolidated financial statements. The consolidated financial statements as of December 31, 2011 and 2012, and for each of the years in the three-year period ended December 31, 2012, and the report thereon, are included elsewhere in this annual report. The selected data set forth below should be read in conjunction with our consolidated financial statements and the notes thereto, which are set forth in Item 18 – “Financial Statements” and the other financial information appearing elsewhere in this annual report. CONSOLIDATED STATEMENTS OF OPERATIONS DATA: Year Ended December 31 In US$ Thousands Sales $ Cost of sales Gross profit Research and development costs Sales and marketing expenses General and administrative expenses 1,427 1,313 1,523 1,890 2,369 Total operating expenses Operating income Financial income, net Income before income taxes Income tax expenses Net income(1) Income per share Basic income per ordinary share $ Diluted income per ordinary share $ Weighted average number of ordinary shares used to compute basic income per share (in thousands) 6,685 6,720 6,821 6,896 6,934 Weighted average number of ordinary shares used to compute diluted income per share (in thousands) 6,780 6,843 6,938 6,995 6,968 (1) Net income is after deduction of taxes on income, which have been reduced by virtue of tax benefits to which the Company is entitled in its capacity as a “Benefited Enterprise” under Israeli law.As such, the Company was required to pay taxes at a reduced effective rate. The Company selected the 2004 tax year, the 2006 tax year, the 2009 tax year and the 2012 tax year as its Year of Election, from which the period of benefits under the Investment Law are to commence. See Note 12C to the Financial Statements and “Item 10" - Additional Information - Taxation.” 5 CONSOLIDATED BALANCE SHEET DATA Total assets $ Total current liabilities $ Long-term liability $ Shareholders' equity $ Capital stock $
